Citation Nr: 0733263	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  03-10 785	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1. Entitlement to an initial rating higher than 30 percent 
before September 14, 2006, and an initial rating higher than 
50 percent from September 14, 2006, for post-traumatic stress 
disorder.

2. Entitlement to service connection for residuals of a head 
injury.

3. Entitlement to service connection for residuals of a right 
shoulder injury.

REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1941 to January 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2002 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In March 2004, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

In July 2005, the Board remanded the case for additional 
procedural and evidentiary development. As the requested 
development has been completed, no further action to ensure 
compliance with the remand directives is required.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

The claims of service connection for residuals of a head 
injury and a right shoulder injury are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDING OF FACT

Before August 18, 2005, post-traumatic stress disorder was 
shown to be productive of a disability picture that equated 
to occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to such symptoms 
as chronic sleep impairment, depression, anxiety, panic 
attacks and mild memory loss; from August 18, 2005, post-
traumatic stress disorder was productive of occupational and 
social impairment with difficulty in establishing and 
maintaining effective work and social relationships; from 
September 14, 2006, post-traumatic stress disorder is 
productive of occupational and social impairment with 
deficiencies in most areas, such as family relations, 
judgment, thinking, or mood. 


CONCLUSION OF LAW

Before August 18, 2005, the criteria for an initial rating 
higher than 30 percent for post-traumatic stress disorder 
have not been met; from August 18, 2005, the criteria for an 
initial rating of 50 percent for post-traumatic stress 
disorder have been met; from September 14, 2006, the criteria 
for an initial rating of 70 percent for post-traumatic stress 
disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In compliance with the directive of the Board in the July 
2005, the RO provided VCAA notice by letters dated in August 
2005 and August 2006.  The veteran was notified of the 
evidence needed to substantiate the claim for increase, 
namely, evidence that the disability had gotten worse.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit any evidence that would include that in his 
possession.  The notice included the general provision for 
the effective date of the claim, that is, the date of receipt 
of the claim, and the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).

To the extent that the VCAA notice came after the initial 
adjudication the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The timing error was cured by adequate content-complying VCAA 
notice and subsequent readjudication as evidenced by the 
rating decision in January 2007.  Mayfield v. Nicholson, 07-
7130 (Fed. Cir. Sept. 17, 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the veteran has had VA 
examinations to evaluate post-traumatic stress disorder.  As 
there is no additional evidence to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been fulfilled.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a statement, dated in September 2000, a private physician 
reported treating the veteran for chronic anxiety and 
insomnia.  

On a consultation in December 2000 by a Vet Center counselor, 
the veteran complained of depression, anxiety, nightmares, 
flashbacks, exaggerated startle response, social isolation, 
and poor impulse control.  He denied a history of psychiatric 
treatment.  The veteran was diagnosed with PTSD, chronic and 
severe.  The global assessment of functioning (GAF) score was 
from 45 to 50.

On VA examination in October 2001, the veteran complained of 
nightmares, sleep disturbance, intrusive thoughts related to 
his military service, depression, and startle reaction.  He 
complained of panic attacks with hyperventilation, 
palpitations and smothering feelings, occurring about once a 
month.  The veteran reported having been married twice.  He 
indicated that he was able to care for himself and he was 
able to drive.  Other than going to the veteran's center 
about once a month, he denied too many outside interests or 
activities.  His post-service work experience consisted of 3 
years with the Army Engineer, and 14 years with the post 
office thereafter.  On examination, the examiner noted that 
the veteran was well groomed.  He was oriented as to time, 
place and person.  Attention and concentration were normal.  
His memory, judgment and recall were intact.  

There was no evidence of hallucinations, delusions, looseness 
of associations, flight of ideas, obsessive thoughts, 
compulsive actions, suicidal or homicidal ideation, or 
pressured speech.  The GAF score was 60 to 65.  The examiner 
commented that post-traumatic stress disorder affected the 
veteran occasionally, both socially as well as industrially, 
but he seemed to have adjusted reasonably well.  

VA records disclose that in October 2002 the veteran 
complained of depression and disturbed sleep.  He stated that 
he used to have panic attacks but they were somewhat 
controlled with medication.  On examination, the veteran was 
oriented, his memory and judgment were intact.  There was no 
evidence of suicidal or homicidal ideation.  The GAF score 
was 60.  

In March 2004, the veteran testified that he suffered from 
panic attacks and difficulty sleeping, but the symptoms 
lessened with the use of prescription medication.  

On VA examination on August 18, 2005, the veteran complained 
of feeling very nervous, anxious and shaky.  He reported 
nightmares, irritability, flashbacks, anger, sleep 
disturbance, waking up in cold sweats, problems with his 
memory and recall, restlessness, intrusive thoughts about the 
war, and being easily startled.  He endorsed recurrent daily 
panic attacks with hyperventilation, palpitations and 
smothering feelings.  The veteran reported having been 
married twice, once for 15 years.  He related that he had 
some friends and neighbors that he socialized with.  The 
veteran reported that post-service he had worked for the post 
office for about 13 years and denied any major work problems.  
On examination, the examiner noted that the veteran was well 
groomed.  His conversation was appropriate in flow and 
content.  The veteran was oriented as to time, place and 
person.  Attention and concentration were normal.  His memory 
and recall of recent events was slightly impaired.  Judgment 
was intact.  There was no evidence of hallucinations, 
delusions, looseness of associations, flight of ideas, 
obsessive thoughts, compulsive actions, suicidal or homicidal 
ideation, or pressured speech.  The GAF score was 50.  The 
examiner commented that the veteran's symptoms appeared to be 
worsening with age and that the symptoms of post-traumatic 
stress disorder affected the veteran socially and 
industrially on an ongoing basis.  

The veteran, accompanied by his daughter, presented for VA 
examination on September 14, 2006.  The veteran complained of 
symptoms had progressively worsened since his last 
evaluation.  

The veteran complained of depression, difficulty sleeping, 
intrusive thoughts about service, nightmares, recurrent 
anxiety and panic attacks with palpitations, smothering 
feelings and hyperventilation.  His daughter indicated that 
the veteran was always talking about the past and his time in 
service.  

The examiner observed that the veteran had been diagnosed 
with bladder cancer, and had become more dependent on his 
family, secondary to symptoms of post-traumatic stress 
disorder. The examiner noted that the veteran was 
appropriately groomed.  He appeared slow, withdrawn and 
depressed.  His memory and recall of recent events was 
slightly impaired.  Concentration was impaired.  Although his 
speech was clear, his affect was flat.  He was oriented.  
Judgment was intact.  There was no evidence of hallucinations 
or seizures, and he denied  suicidal or homicidal ideation.  
The GAF score was 35.  The examiner commented that the 
veteran's symptoms appeared to have gotten much worse since 
the most recent examination and that symptoms of post-
traumatic stress disorder affected the veteran socially and 
industrially on an ongoing basis.  

Analysis

In a rating decision in April 2002, the RO granted service 
connection for post-traumatic stress disorder and assigned an 
initial rating of 30 percent under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  The veteran appealed the initial 
rating of 30 percent.  By a January 2007 rating decision, the 
RO increased the rating to 50 percent effective September 14, 
2006.  

Accordingly, the questions are whether a rating higher than 
30 percent is warranted for any period prior to September 14, 
2006, and whether a rating higher than 50 percent is 
warranted for any period before or after September 14, 2006. 

Since the veteran is appealing the initial assignment of a 
disability rating, following the award of service connection, 
the Board will consider staged ratings, that is, separate 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under the rating criteria, post-traumatic stress disorder is 
evaluated under a general rating formula for mental 
disorders.  38 C.F.R. § 4.130, DC 9411.  

The criteria for a 50 percent are occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The criteria for a 70 percent are occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.

The criteria for a 100 percent rating are total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 



persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name.

The evidence considered in determining the level of 
impairment from post-traumatic stress disorder under 38 
C.F.R. § 4.130 is not restricted to the symptoms provided in 
Diagnostic Code 9411.  The symptoms of DC 9411 are not an 
exclusive or exhaustive list, rather the symptoms are an 
example of the symptoms that would justify the rating.  VA 
must also consider all symptoms that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the AMERICAN PSYCHIATRIC ASSOCIATION:  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).   Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 
is defined as denoting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as indicating moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF score of 61 to 70 is indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242- 244 (1995).                        



Rating Higher than 30 Percent 

The evidence shows that the veteran's post-traumatic stress 
symptomatology beginning in September 2000 and until the VA 
examination of August 18, 2005, under Diagnostic Code 9411, 
included such symptoms as anxiety, insomnia, depression, poor 
impulse control, and panic attacks occurring about once a 
month. 

The symptoms associated with the diagnosis of post-traumatic 
stress disorder in DSM- IV, but not listed in Diagnostic Code 
9411, included such symptoms as intrusive thoughts related to 
service, nightmares, flashbacks, startle response, and social 
isolation. 

The evidence also shows that the veteran retired from the 
Navy in 1965 and then worked 3 years with the Army Engineer 
and 14 years with the post office without evidence of 
occupational impairment.  The was also evidence that the 
veteran was able to care for himself and he was able to 
drive.  The VA examiner in 2001 found the veteran well 
groomed and oriented.  The examiner noted that the veteran's 
attention and concentration were normal and his memory, 
judgment and recall were intact.  The examiner commented that 
post-traumatic stress disorder affected the veteran 
occasionally, both socially as well as industrially, but he 
seemed to have adjusted reasonably well. 

Although a GAF score in the range of 45 to 50 was reported in 
2000, indicative of serious impairment, no symptoms of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
abnormal speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in maintaining effective social relationships, the 
criteria for the next higher rating, 50 percent, were 
demonstrated.  From this, the Board concludes that the GAF 
scores of 45 to 50 did not reflect the overall level of 
occupational and social impairment. 

The remaining GAF scores in the range of 60 to 65 equated to 
mild and moderate difficulty in occupational and social 
functioning, encompassing impairment manifested by having few 
friends or conflicts with co-workers.

Considering the criteria under Diagnostic Code 9411 and such 
symptoms associated with the diagnosis of post- traumatic 
stress disorder in DSM- IV, but not listed in Diagnostic Code 
9411, the overall disability picture before August 18, 2005, 
based on the evidence of record did not raise to the level of 
occupational and social impairment resulting in reliability 
and productivity required for a 50 percent rating. 

A Rating Higher than 50 Percent from August 18, 2005 

On VA examination on August 18, 2005, veteran's post-
traumatic stress symptomatology under Diagnostic Code 9411 
included such symptoms as anxiety, insomnia, depression, 
problems with his memory and recall, sleep disturbance, pain 
attacks on a daily basis.  

The symptoms associated with the diagnosis of post-traumatic 
stress disorder in DSM- IV, but not listed in Diagnostic Code 
9411, included such symptoms as intrusive thoughts about war, 
nightmares, flashbacks, and startle response.

He related that he had some friends and neighbors that he 
socialized with.  the examiner noted that the veteran was 
well groomed.  His conversation was appropriate in flow and 
content.  The veteran was oriented as to time, place and 
person.  Attention and concentration were normal.  His memory 
and recall of recent events was slightly impaired.  Judgment 
was intact.  There was no evidence of hallucinations, 
delusions, looseness of associations, flight of ideas, 
obsessive thoughts, compulsive actions, suicidal or homicidal 
ideation, or pressured speech.  The GAF score was 50.  The 
examiner commented that the veteran's symptoms appeared to be 
worsening with age and that the symptoms of post-traumatic 
stress disorder affected the veteran socially and 
industrially on an ongoing basis.



The GAF score of 50 and the examiner's comment that the 
veteran's symptoms appeared to be worsening with age and that 
the symptoms of post-traumatic stress disorder affected the 
veteran socially and industrially on an ongoing basis were 
evidence of an increase in severity so that the criteria for 
a 50 percent rating had been met as of the VA examination on 
August 18, 2005. 

The deficiencies in family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
abnormality, depression affecting the ability to function 
independently, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, and the 
inability to maintain effective relationships, the criteria 
for the next higher rating, 70 percent, were not 
demonstrated.  

Considering the criteria under Diagnostic Code 9411 and 
symptoms associated with the diagnosis of post-traumatic 
stress disorder in DSM- IV, but not listed in Diagnostic Code 
9411, the overall disability picture from August 18, 2005, 
based on the evidence of record, more nearly approximated the 
criteria for a 50 percent rating, but not of 70 percent 
rating.  

A Rating Higher than 50 Percent from September 14, 2006 

On VA examination on September 14, 2006, veteran's post-
traumatic stress symptomatology under Diagnostic Code 9411 
included such symptoms as anxiety, depression, difficulty 
sleeping, and panic attacks.

The symptoms associated with the diagnosis of post-traumatic 
stress disorder in DSM- IV, but not listed in Diagnostic Code 
9411, included such symptoms as intrusive thoughts about war 
and nightmares.

The examiner noted that the veteran was appropriately 
groomed.  He appeared slow, withdrawn and depressed.  His 
memory and recall of recent events was slightly impaired.  
Concentration was impaired.  Although his speech was clear, 
his affect was flat.  He was oriented.  Judgment was intact.  

There was no evidence of hallucinations or seizures, and he 
denied suicidal or homicidal ideation.  The GAF score was 35.  
The examiner commented that the veteran's symptoms appeared 
to have gotten much worse since the most recent examination 
and that symptoms of post-traumatic stress disorder affected 
the veteran socially and industrially on an ongoing basis.

The GAF score of 35 and the examiner's comment that the 
veteran's symptoms appeared to have gotten much worse since 
the most recent examination and that symptoms of post-
traumatic stress disorder affected the veteran socially and 
industrially on an ongoing basis were evidence of an increase 
in severity so that the criteria for a 70 percent rating had 
been met as of the VA examination on September 14, 2006. 

In absence of evidence of total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation, or memory loss, 
the criteria for the next higher rating, 100 percent, have 
not demonstrated.  

Considering the criteria under Diagnostic Code 9411 and 
symptoms associated with the diagnosis of post- traumatic 
stress disorder in DSM- IV, but not listed in Diagnostic Code 
9411, the overall disability picture from September 14, 2006, 
based on the evidence of record, more nearly approximated the 
criteria for a 70 percent rating, but not of 100 percent 
rating. 



ORDER

An initial rating higher than 30 percent before August 18, 
2005, for post-traumatic stress disorder is denied. 

An initial rating of 50 percent from August 18, 2005, for 
post-traumatic stress disorder granted, subject to the law 
and regulations, governing the award of monetary benefits. 

An initial rating of 70 percent from September 14, 2006, for 
post-traumatic stress disorder is granted, subject to the law 
and regulations, governing the award of monetary benefits.


REMAND

In January 2007, the RO deferred further action on the claims 
of service connection for residuals of a head injury and 
service connection for residuals of a right shoulder injury 
in light of the receipt of additional service medical 
records, and the RO requested VA medical examinations.  The 
reports of the VA examinations are not in the record and the 
RO has not issued a supplemental statement of the case 
following the receipt of the additional evidence.  

In light of the above, further procedural development is 
necessary and the case is REMANDED for the following:

1. The RO is to complete the additional 
development undertaken to include 
affording the veteran any VA examination 
deemed appropriate to adjudicate the 
claims of service connection for residuals 
of a head injury and service connection 
for residuals of a right shoulder injury. 






2. After the development is completed, 
adjudicate the claims. If any 
determination remains adverse, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


